DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group I (claims 1,2,4-6,8,11-15,17-19,21,22 and 24) in the reply filed on 6/30/2021 is acknowledged.
Claims 26, 27 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/2021.

Claim Objections
Claim 6 is objected to because of the following informalities:  The claim ends with two periods.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,4-6,8,11-15,17-19,21,22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Regarding claim 1, the phrase "in particular for coating said pipe section" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Regarding claim 13, the phrase “in particular sensitive in the infrared range” in lines 5-6 renders that claim indefinite.  Regarding claim 15, the phrase “in particular using ablation” in lines 2-3 renders that claim indefinite.  The remaining claims depend from claim 1 and are indefinite for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2010/0122972 A1 to Tsubota et al. (Tsubota).

With regard to claim 1, Tsubota discloses an assembly for processing a pipe section for a pipeline (Tsubota, abstract, title, paragraph 0001), in particular for coating said pipe section (in light of the 112 rejection above, this limitation is interpreted to require the ability to prepare a pipe section for a coating.  The stated purpose of the system of Tsubota is to relieve residual stress in the welds of pipes.  It would appear the relief of stress in the welds could be a preparatory step for the pipeline to be coated by a protective layer of material), said assembly having a longitudinal axis (not labeled but shown in fig. 1, the longitudinal axis is the central axis of the tubular member 2 shown in fig. 2) which in use functionally coincides with a rotational axis of said pipe section (as the arrow indicates in fig. 1, the assembly is rotated around the pipe by rotationally driving apparatus 3 as described in paragraph 0046), said assembly comprising 
a surface-heating device (5, fig. 1, paragraphs 0034 and 0048 “the laser head, optical fibers, and the laser oscillator together form a heating optical system”) for heating a surface (paragraph 0048), said surface-heating device comprising at least one heating module (5/6/7, fig. 1, paragraph 0048—it should be noted that three modules are shown in fig. 1), said heating module comprising at least one infrared (IR) radiation laser device (5, fig. 1, paragraph 0048), said surface-heating device arranged for projecting a beam (10, fig. 1, paragraphs 0041 and 0046) of said at least one infrared (IR) radiation laser device at said longitudinal axis for in use heating a ring-section of a surface of said pipe section (paragraph 0049 describing the circumferential movement of the laser head around the pipe to heat a predetermined area of the outer circumferential surface of the pipe.  The predetermined are is a ring section of a surface of the pipe 2).  

With regard to claim 2, Tsubota discloses the assembly of claim 1 as set forth above, and further discloses wherein said heating device comprises a series of said heating modules (shown in fig. 1, three heating modules are shown), positioned around said longitudinal axis and functionally forming a ring around said longitudinal axis (as described in paragraph 0049, the heating elements are positioned around the pipe longitudinal axis by the rotationally driving apparatus.  The portion of the pipe section that is irradiated by the circumferential movement of the laser heating elements defines the ring around the axis), and with their at least one infrared (IR) radiation laser devices arranged for projecting their beams at said longitudinal axis (shown in fig. 1).  

With regard to claim 4, Tsubota discloses the assembly of claim 1 as set forth above, and further discloses wherein each of said at least one heating module comprises a series of infrared (IR) radiation laser devices (5/6/7, 5/9/6, 5/9/6, fig. 1, paragraph 0048), directed for projecting their beam at said longitudinal axis (shown in fig. 1).  

With regard to claim 5, Tsubota discloses the assembly of claim 1 as set forth above, and further discloses wherein said heating device comprises a heating device actuator (3, fig. 1, paragraph 0032) for rotating said at least heating module about said longitudinal axis while said beam of said at least one infrared (IR) radiation laser device remains directed to said longitudinal axis (paragraph 0047), and wherein said heating device actuator is adaptable and/or controllable for setting a rotational speed for providing a predefined heating temperature and a homogeneous surface heating (paragraph 0049).  	

With regard to claim 12, Tsubota discloses the assembly of claim 1 as set forth above, and further discloses comprising a control device (8, fig. 1, paragraph 0037) for controlling an output of said at least one infrared (IR) radiation laser device in each of said heating module for controlling said surface heating (paragraph 0049).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2010/0122972 A1 to Tsubota et al. (Tsubota).

With regard to claims 8 and 11, Tsubota discloses the assembly of claim 1, but fails to disclose wherein said infrared radiation laser device comprises a series of semiconductor light sources, and wherein said semiconductor light sources comprise a series of vertical cavity surface emitting lasers 
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the assembly of Tsubota with a series of semiconductor light sources comprising vertical cavity surface emitting layers, since that type of laser is one of a limited number of laser types (solid state, gas, liquid, semiconductor) suitable for this purpose with a reasonable chance of success.  The semiconductor type laser is relatively cheap and reliable providing a motivation for selection by the skilled practitioner.  Continuous-wave, semiconductor diode laser emits radiation at wavelengths of 810 and 940 nm.

With regard to claims 13 and 14, Tsubota discloses the assembly of claims 1 and 12 respectively as set forth above, but fails to disclose further comprising at least one sensor system for sensing said heated surface, the sensor system comprising an optical sensor and an optical recording system, wherein the optical sensor comprises at least one camera system, in particular sensitive in the infrared range, for recording an image of at least part of said pipe section surface during said heating of said surface (claim 13) or wherein said control device is functionally coupled to an optical sensor system for in use receiving information regarding said heated surface, and said control system is further adapted for controlling said infrared (IR) radiation laser device in response to said sensor information (claim 14).  
Tsubota does not explicitly disclose the use of temperature sensors to control the heating of the pipe section, but it does note in paragraph 0049 that “the heating temperature is preferably set at a temperature that will not negatively affect the material of the pipe”.  It would have been obvious to one having ordinary skill in the art at the time of filing to include at least one sensor system including an optical camera sensor and optical recording system or one that receives information form the heated surface and controls the thermal output in order to achieve the desired temperature that will not negatively affect the material of the pipe.
s 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2010/0122972 A1 to Tsubota et al. (Tsubota) in view of United States Patent Application Publication No. 2009/0272722 A1 to Sbetti et al. (Sbetti cited by applicant in the IDS filed 10/27/2019).

With regard to claim 15, Tsubota discloses the assembly of claim 1 as set forth above, but fails to disclose further comprising a surface-processing device for processing a pipe surface, in particular using ablation, said surface-processing device comprising at least one laser ablation module, said laser ablation module comprising at least one laser ablation device arranged for in use projecting at least one ablation beam at said longitudinal axis for in use ablating said surface of said pipe section.  
Sbetti discloses a method and device for cleaning the circumferential outer surface of a welded metal pipes (Sbetti, abstract, title), an analogous field of endeavor to Tsubota.
Sbetti discloses method of cleaning the exterior surface of a pipe in the area of a weld by focusing a laser beam above the level of the surface of the pipe to melt, evaporate and/or sublimate extraneous material and flaws on the surface of the pipe (Sbetti, abstract).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the assembly of Tsubota with an ablating laser as taught by Sbetti in order to clean the surface of the pipe to better allow the subsequent treatment of the pipe as taught by Tsubota to relieve stress in the welds.

With regard to claims 17 and 18, Tsubota in view of Sbetti discloses the assembly of claim 15, but fails to disclose wherein said surface-processing device comprises a surface-processing actuator for rotating said at least one laser ablation device while maintaining it positioned with its ablation beam directed to said longitudinal axis (claim 17) or wherein said at least one laser ablation device comprises a 
The inclusion of the ablating laser of Sbetti on the assembly of Tsubota will necessarily include the rotational assembly for rotating the laser ablation and heating devices with the beams directed at the longitudinal axis (claim 17) and the focusing mechanism of Sbetti allows for setting a focus as a preselected distance from the longitudinal axis (and that adapts to the diameter of the pipe).

Claims 6, 19, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2010/0122972 A1 to Tsubota et al. (Tsubota) in view of United States Patent Application Publication No. 2016/0025256 A1 to George et al. (George).
George discloses an applicator machine for heating an coating a section of pipeline (George, abstract, title), an analogous field of endeavor to Tsubota.

With regard to claims 6, 19, 21 and 22, Tsubota discloses the assembly of claim 1 as set forth above, but fails to disclose the heater arrangement (claim 6) and further comprising a coating device for coating a surface, said coating device comprising at least one coating application module, said coating application module comprising at least one coating applicator arranged for providing coating composition in direction of said longitudinal axis, said coating device arranged for homogeneous coating of a ring-section of a surface of said pipe section, wherein said coating applicator comprises at least one spray nozzle arranged for spraying to said longitudinal axis (claim 19) wherein said coating device comprises a ring having an axis coinciding with said longitudinal axis, said ring comprising said at least one coating applicator on an inner surface of said ring (claim 21) or wherein said coating device comprises a coating actuator for advancing said at least one coating applicator around said longitudinal 
George discloses a series of heating modules (138/142, fig. 4, paragraph 0070), a coating device (100, fig. 4, paragraph 0057), a ring (124, fig. 4, paragraph 0068) having at least one coating applicator (146, fig. 4, paragraph 0063) having at least one spray nozzle (160, fig. 9, paragraph 0076), a coating actuator (122, fig. 2, paragraph 0065) that advances the ring and the applicator around the longitudinal axis (paragraph 0068).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Tsubota to include an additional coating module to the assembly in order to provide a device that can heat treat the welded portion of the pipeline to relieve strain before then using the same assembly to apply a protective coating as taught by George, in order to allow a pipeline to be deployed in the field.

With regard to claim 24, Tsubota in view of George discloses the assembly of claim 19 as set forth above, and further discloses wherein said coating device is positioned adjacent said surface heating device (George provides induction heater plates 138/142, paragraph 0070). A different modification of Tsubota would make use of the laser heater for both strain relief of the weld and application of the powdered polymer material coating.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not recited above disclose assemblies having some but not all of the claimed features.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753